Case 5:17-cv-05035-ELW Document156 ~~ Filed 12/20/18 Page 1 of 2 PagelD #: 9805

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
FAYETTEVILLE DIVISION

GARLAND D. MURPHY, Ill, M.D., and
PHYLLIS MURPHY, Individually and on
behalf of all others similarly situated PLAINTIFFS

v. CASE NO. 5:17-CV-5035
GOSPEL FOR ASIA, INC.; GOSPEL FOR ASIA-INTERNATIONAL;

K.P. YOHANNAN; GISELA PUNNOSE; DANIEL PUNNOSE;
DAVID CARROLL; and PAT EMERICK DEFENDANTS

ORDER

Currently before the Court is Special Master David R. Cohen’s Motion to Retain

 

Forensic Accountant (Doc. 155). The Motion seeks Court approval to retain Quentin L.
Mimms, CPA, to serve as a forensic accountant and Whitney Perry, CPA, to serve as his
assistant. The Special Master seeks to hire these individuals to help him complete the
duties assigned to him in the appointment order (Doc. 135). The Motion indicates that the
parties have consented to this appointment.

Given the Court’s statement in the appointment order that such a forensic
accountant would likely be necessary to help the Special Master complete his duties, see
Doc. 135, p. 16 n.5, and the fact that the parties are in agreement, the Court finds
sufficient grounds to GRANT the Special Master's Motion to Retain a Forensic
Accountant (Doc. 155).

IT IS THEREFORE ORDERED that the Special Master is given leave to retain the
following individuals to serve as forensic accountants and to aid him in performing his

duties:
Case 5:17-cv-05035-ELW Document156_ Filed 12/20/18 Page 2 of 2 PagelD #: 9806

As Forensic Accountant.

Quentin L. Mimms
Managing Director
Alvarez & Marsal Disputes and Investigations, LLC
2100 Ross Avenue, 21st Floor
Dallas, TX 75201
214.438.8454
qmimms@alvarezandmarsal.com

As Assistant to Forensic Accountant:
Whitney Perry
Senior Associate
Alvarez & Marsal Disputes and Investigations, LLC

IT IS FURTHER ORDERED that Mr. Mimms shall be compensated at a rate of
$725.00 per hour, and Ms. Perry will be compensated at $325.00 per hour. Any expenses
incurred by these individuals shall be recorded and reported as expenses of the Special
Master. (Doc. 135, p. 21).

IT IS FURTHER ORDERED that the Clerk is directed to add Quentin Mimms to
the electronic docket of this case so that th will receive notifications of docket filings.

IT IS SO ORDERED on this ay of December, 2018.

 

 

HY L. BROOKS
UNITED.STATES DISTRICT JUDGE
